           CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 FG SRC LLC,                                         Civil File No. __________
                        Plaintiff,
                                                      COMPLAINT AND DEMAND FOR JURY
 v.                                                               TRIAL

 Peakspeed, Inc. and David Eaton,

                         Defendant.


      Plaintiff FG SRC LLC (“FG SRC”) hereby files this Complaint and Demand for Jury Trial

against Defendants Peakspeed, Inc. (“Peakspeed”) and David Eaton (“Eaton”). Plaintiff

alleges as follows:

                                            I. Parties

      1. FG SRC LLC is a Delaware limited liability company that is headquartered in Dallas,

Texas. None of its members are citizens of Minnesota.

      2. Peakspeed, Inc. is a Delaware corporation that is headquartered in Deephaven,

Minnesota at the private residence of David Eaton. Peakspeed may be served through its

registered agent The Corporation Trust Company, Corporation Trust Center 1209 Orange

St., Wilmington, DE 19801.

      3. David Eaton is a resident of Deephaven, Minnesota.

                                     II. Jurisdiction and Venue

      4. The Court has original and exclusive subject matter jurisdiction over these claims

under 28 U.S.C. §§ 1331, 1332, and 1836(c) because:
                                                 1
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 2 of 14




              (a) Plaintiff is a citizen of a different state than all Defendants and the

                  amount in controversy exceeds $75,000.

              (b) Plaintiff is asserting trade secret misappropriation claims under 28

                  U.S.C. § 1836, which confers the Court with original jurisdiction for all

                  civil actions brought under that section.

   5. Venue is appropriate under 28 U.S.C. § 1391(b) and (c) because all Defendants

reside in this judicial district and are subject to the Court’s personal jurisdiction.

                                  III. Factual Allegations

A. FG SRC is the successor of DirectStream, LLC.

   6. On January 20, 2020, FG SRC entered into a Strict Foreclosure in Partial Satisfaction

of Obligations (“Foreclosure”) with DirectStream, LLC (“DirectStream”).

   7. The Foreclosure transferred DirectStream’s property (both tangible and

intangible), contract rights, and the right to sue to FG SRC.

B. DirectStream develops an FPGA-based orthorectification application during David
   Eaton’s employment.

   8. DirectStream and its predecessor company, SRC Computers, LLC, pioneered the

use of Field Programmable Gate Arrays (FPGAs) as general-purpose processors to create

small, energy efficient, supercomputers.

   9. These new supercomputers outperform conventional computers by a factor of

100x (or more) while using less power.




                                               2
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 3 of 14




   10. These innovations were the result of private research and development done by

SRC Computers, which was founded in 1996 by Jim Guzy, Jon Huppenthal, and Seymour

Rodger Cray (hence SRC), who is widely considered to be the father of supercomputing.

   11. Notably, SRC Computers’ first customers were the National Security Agency

(“NSA”), the Naval Postgraduate School, and George Washington University.

   12. SRC Computers and DirectStream spent over $150 million in research and

development for its patented reconfigurable supercomputers.

   13. For over a decade, SRC Computers’ proven systems have been used for some of

the most demanding military and intelligence applications, including the simultaneous

real-time processing and analysis of radar, flight and mission data collected from a

variety of aerial vehicles in over 1,000 successful counterterrorism and counter-

insurgency missions for the U.S. Department of Defense.

   14. On April 1, 2016, David Eaton was hired as a director at DirectStream.

   15. In consideration for his “employment or continuing employment,” Eaton entered

into an Employment Agreement with DirectStream. Exhibit A.

   16. The Employment Agreement contains the following Non-Solicitation and Non-

Disclosure clauses:




                                            3
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 4 of 14




   17. In addition, the Employment Agreement also contains a Patent, Copyrights and

Other Developments clause that states that DirectStream “shall own and have exclusive

rights to anything related to its actual or prospective business, which I conceive or work

on while employed by DirectStream.”

   18. During his time at DirectStream, Eaton was an advisor to the CEO and other

management team members on technology and product decisions, including how to sell

and market DirectStream’s products.

   19. Because part of his job was to sell DirectStream’s products, Eaton had access to

DirectStream’s confidential customer lists, pricing information, sales history, historical

purchasing information, and customer needs and preferences.

   20. One of the primary products that DirectStream was developing during Eaton’s

employment was an orthorectification application that would run on Field

Programmable Gate Arrays (“FPGA”).




                                              4
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 5 of 14




   21. This orthorectification application was a primary focus of DirectStream from 2018

through 2020.

   22. Orthorectification is used to correct distortions contained in all aerial

photographs that are the result of the tilt of the camera, the shape of the earth,

topography.

   23. All images captured by a satellite or drone must be orthorectified for those

images to be accurate and actionable.

   24. Because of the proliferation of satellites and drones, the demand for

orthorectification and related image processing software is extraordinary—an estimated

$10-$15 billion market for software alone.

   25. The majority of satellite and drone imagery is used by intelligence and defense

industries where time is of the essence and the difference between a few minutes or

even seconds could potentially be the difference between life and death.

   26. Orthorectification is a computationally intensive process because of the

numerous mathematical calculations required.

   27. As a result, orthorectification on an FPGA can be done multiple times faster than

on a traditional CPU.

   28. But developing applications for FPGAs is difficult and time consuming because

FPGA programming languages are difficult to master.




                                             5
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 6 of 14




   29. So very few companies have programmers that understand how to develop

applications for FPGAs.

   30. Timothy Emerson (“Emerson”) was the principal solutions architect of the

orthorectification program at DirectStream.

   31. Oscar Kramer (“Kramer”) was a DirectStream contractor who worked with

Emerson on DirectStream’s orthorectification application.

   32. Kramer and Emerson worked together to create DirectStream’s orthorectification

program that could run on FPGAs.

   33. Both Emerson and Kramer wrote and had access to the source code for

DirectStream’s orthorectification program.

   34. DirectStream treated its orthorectification source code, program architecture,

and other documentation related to its orthorectification application as a trade secret.

   35. DirectStream spent hundreds of thousands of dollars and thousands of man-

hours developing its orthorectification application.

   36. DirectStream took reasonable measures to protect its trade secrets by requiring

all employees and contractors to sign non-disclosure agreements, using password

protection for its computer systems, limiting access to its facilities, and only allowing

access to its trade secrets on an as needed basis (i.e., limiting access to those who

needed the information to fulfill their job responsibilities).

   37. Mr. Emerson’s employment with DirectStream ended in April of 2019.


                                              6
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 7 of 14




   38. Kramer’s work as a contractor for DirectStream ended in late 2019.

   39. Eaton’s employment at DirectStream ended in January of 2020.

C. During his employment at DirectStream, David Eaton secretly starts a competing
   company called Peakspeed to commercialize DirectStream’s trade secrets.

   40. Sometime in 2019, David Eaton decided to start a new company called

Peakspeed to sell an FPGA based orthorectification application identical to DirectStream.

   41. While he continued to work at DirectStream, David Eaton began contacting some

of DirectStream’s customers to see if they would be interested in Peakspeed’s

orthorectification application.

   42. These customers included Boon Logic, Lockheed Martin, Rincon Research, and

Pixia.

   43. Eaton attended the SC19 conference for EmersonAI, but he listed his employer as

“Parallel Computing Solutions” on his badge to hide his affiliation with EmersonAI.

   44. Eaton’s solicitation of these customers on behalf of Peakspeed breached his

Employment Agreement with DirectStream.

   45. Eaton incorporated Peakspeed as a Delaware corporation at the end of January

2020 and hired Emerson to serve as its Chief Technical Officer.

   46. In 2019, before he left DirectStream, Eaton and Emerson developed ideas for two

productsan orthorectification product named TrueView, and an artificial intelligence

product named IdentifAI.




                                            7
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 8 of 14




   47. The name of Peakspeed’s orthorectification application was changed from

TrueView to Peakspeed Ortho sometime in late 2020 because of a co-pending lawsuit

Peakspeed filed against Emerson July 2020 concerning the ownership of the source code

for the orthorectification application. See Peakspeed, Inc. v. Timothy Emerson, Civil No.

20-1630 (JRT/BRT) (filed on July 24, 2020).

   48. The name of Peakspeed’s IdentifAI application was changed to Peakspeed AI-

Classify in late 2020 for the same reason.

   49. Eaton began recruiting Oscar Kramer to join his new venture in October 2019,

while they were both still working for DirectStream.

   50. In January and February 2020, Eaton hired Dave Zimmerman and Oscar Kramer

to develop the software, author the code, and serve as the architects for these two

products.

   51. Critically, Eaton hired Emerson and Kramer because of their orthorectification

work at DirectStream and he expected them to bring that work and code with them to

Peakspeed.

   52. Specifically, Kramer brought a copy of DirectStream’s orthorectification source

code that he had surreptitiously copied into a private branch of OSSIM that was only

accessible to him.

   53. Eaton knew that Kramer had a copy of DirectStream’s orthorectification source

code and specifically encouraged Kramer to bring it with him to Peakspeed.


                                              8
          CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 9 of 14




   54. Kramer then used DirectStream’s source code when he co-created Peakspeed’s

orthorectification application with Emerson.

   55. In November 2020, Peakspeed launched its Peakspeed Ortho application in the

Xilinx App Store.

                                  IV. Causes of Action

A. First Cause of Action: Breach of Contract against David Eaton.

   56. Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

   57. David Eaton has breached the Non-Solicitation and Non-Disclosure provisions of

his Employment Agreement with DirectStream by contacting multiple customers and

prospective customers of DirectStream, including at least Boon Logic and Lockheed

Martin.

   58. On April 1, 2016, David Eaton was hired as a director at DirectStream.

   59. In consideration for his “employment or continuing employment,” Eaton entered

into an Employment Agreement with DirectStream.

   60. DirectStream fully performed under the Employment Agreement by employing

Eaton until January 2020.

   61. Eaton has breached the Employment Agreement’s Non-Disclosure clause by

utilizing DirectStream’s confidential orthorectification source code that was brought to

Peakspeed by Kramer.

   62. Eaton has also breached the Employment Agreement’s Patents, and Copyright

and other Development clause by failing to disclose and assign to DirectStream all work
                                             9
        CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 10 of 14




relating to TrueView and IdentifAI that he was secretly involved with during his

employment at DirectStream.

   63. FG SRC, as DirectStream’s successor, has suffered and will suffer actual losses in

an amount to be determined at trial.

   64. In addition, FG SRC has also suffered irreparable harm because of Eaton’s

ongoing breaches.

B. Second Cause of Action: Trade Secret Misappropriation Under Defend Trade Secrets
    Act Against all Defendants.

   65. Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

   66. Plaintiff brings this claim for Trade Secret Misappropriation under the Defend

Trade Secrets Act, 18 U.S.C. § 1836 against all Defendants.

   67. DirectStream treated its orthorectification source code, program architecture,

and other documentation related to its orthorectification application as a trade secret.

   68. DirectStream spent hundreds of thousands of dollars and thousands of man-

hours developing its orthorectification application.

   69. DirectStream’s orthorectification application was valuable because it was

proprietary.

   70. It would take years and hundreds of thousands of dollars to replicate

DirectStream’s orthorectification application.

   71. DirectStream took reasonable measures to protect its trade secrets by requiring

all employees and contractors to sign non-disclosure agreements, using password

                                             10
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 11 of 14




protection for its computer systems, limiting access to its facilities, and only allowing

access to its trade secrets on an as needed basis (i.e., limiting access to those who

needed the information to fulfill their job responsibilities).

   72. Nevertheless, while he was employed at DirectStream, Eaton recruited Oscar

Kramer to join his new venture, Peakspeed, knowing that Kramer had an unauthorized

copy of DirectStream’s orthorectification source code in his possession.

   73. Eaton knew that DirectStream’s source code was a trade secret but encouraged

and expected Kramer to utilize the misappropriated source code to help Peakspeed to

develop its Peakspeed Ortho application.

   74. And this enabled Peakspeed to quickly develop its Peakspeed Ortho application.

   75. These actions were undertaken willfully, or in reckless disregard for

DirectStream/FG SRC’s rights because Eaton knew that Kramer was not authorized to

retain a copy of DirectStream’s orthorectification source code or to provide it to

Peakspeed to create a competing product.

   76. As a direct result of Defendants’ actions, FG SRC has suffered and will suffer

actual losses in an amount to be determined at trial.

   77. As a direct result of Defendants’ actions, FG SRC has suffered irreparable harm.

   78. Under 18 U.S.C. § 1836(b)(3)(C), FG SRC is entitled to exemplary damages for

Defendants’ willful and malicious misappropriation of its trade secrets.




                                              11
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 12 of 14




   79. Under 18 U.S.C. § 1836(b)(3)(d), FG SRC is entitled to recovery of its attorney’s

fees because of Defendants’ willful and malicious misappropriation of its trade secrets.

C. Third Cause of Action: Trade Secret Misappropriation Under Minnesota’s Uniform
    Trade Secrets Act Against all Defendants.

   80. Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

   81. Plaintiff brings this claim for Trade Secret Misappropriation under Minnesota’s

Uniform Trade Secrets Act, Minn. Stat. § 325C against all Defendants.

   82. DirectStream treated its orthorectification source code, program architecture,

and other documentation related to its orthorectification application as a trade secret.

   83. DirectStream spent hundreds of thousands of dollars and thousands of man-

hours developing its orthorectification application.

   84. DirectStream’s orthorectification application was valuable because it was

proprietary.

   85. It would take years and hundreds of thousands of dollars to replicate

DirectStream’s orthorectification application.

   86. DirectStream took reasonable measures to protect its trade secrets by requiring

all employees and contractors to sign non-disclosure agreements, using password

protection for its computer systems, limiting access to its facilities, and only allowing

access to its trade secrets on an as needed basis (i.e., limiting access to those who

needed the information to fulfill their job responsibilities).




                                              12
         CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 13 of 14




   87. Nevertheless, while he was employed at DirectStream, Eaton recruited Oscar

Kramer to join his new venture, Peakspeed, knowing that Kramer had an unauthorized

copy of DirectStream’s orthorectification source code in his possession.

   88. Eaton knew that DirectStream’s source code was a trade secret but encouraged

and expected Kramer to utilize the misappropriated source code to help Peakspeed to

develop its Peakspeed Ortho application.

   89. And this enabled Peakspeed to quickly develop its Peakspeed Ortho application.

   90. These actions were undertaken willfully, or in reckless disregard for

DirectStream/FG SRC’s rights because Eaton knew that Kramer was not authorized to

retain a copy of DirectStream’s orthorectification source code or to provide it to

Peakspeed to create a competing product.

   91. As a direct result of Defendants’ actions, FG SRC has suffered and will suffer

actual losses in an amount to be determined at trial.

   92. As a direct result of Defendants’ actions, FG SRC has suffered irreparable harm.

   93. Under Minn. Stat. § 325C.03, FG SRC is entitled to exemplary damages for

Defendants’ willful and malicious misappropriation of its trade secrets.

   94. Under Minn. Stat. § 325C.04, FG SRC is entitled to recovery of its attorney’s fees

because of Defendants’ willful and malicious misappropriation of its trade secrets.

                                  V. Demand for Jury Trial

   95. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial

by jury in this action of all issues so triable.
                                                   13
       CASE 0:21-cv-00614-MJD-HB Doc. 1 Filed 03/02/21 Page 14 of 14




                                      VI. Relief

   WHEREFORE, FG SRC seeks the following relief:

            (a) Judgment be entered in its favor and against Defendants for all claims;

            (b) An award of damages in an amount to be proven as to each claim;

            (c) Exemplary damages for Claims II and III;

            (d) Preliminary and Permanent Injunctive Relief;

            (e) An award of costs, expenses, and attorneys’ fees associated with this

                case.

            (f) Pre- and Post-Judgement interest;

            (g) Any other relief the Court deems just and proper.


                                       LARKIN HOFFMAN

Dated: March 2, 2021                   By /s/ R. Henry Pfutzenreuter
                                       R. Henry Pfutzenreuter (#391468)
                                       8300 Norman Center Drive, Suite 1000
                                       Minneapolis, Minnesota 55437-1060
                                       Telephone: 952-896-3325
                                       hpfutzenreuter@larkinhoffman.com

                                       Attorney for Plaintiff FG SRC LLC




                                       4848-6087-7534, v. 1




                                          14
